The opinion of the Court was pronounced by
Mattocks, J.
— The first question raised in this case is, whether a justice of the peace has power to adjourn a cause to any place other than that set in the writ. The 19th sec. of the justice'act says, that every justice of the peace shall have power to adjourn the trial of any civil action brought before him, to such future time as may be proper, not exceeding three months.
It is contended that this section confers the power as to time, but being silent as to place, the justice has no right to change the place named in the writ. Whether the power of adjourning other than from day to day, is incident to all courts of record, is perhaps doubtful; but as it is essential to the administration of justice, the legislature have conferred this right upon all the courts in the state. The place for the superior courts to sit is some town selected in each county; and the place for justice suits to be brought and held, is the town where one of the parties *63reside, with certain exceptions: and justice writs are direeted to be, as nearl'y as may be, in the form prescribed by law: And the statute form, it is observable, says, “ before me, at-, on the,” &c., leaving but one blank for the place — not two, like the blanks in common use. But from obvious necessity, not only the town, b.ut the place in the town, is always inserted in the writ. This is required by the spirit, and not by the letter of the statute. The practice, it is believed, has uniformly been, to change the place by adjournment, in the discretion of the magistrate, as convenience required; which, in a question of this sort, is of some weight. And in view of these statutes, of the inherent power of the justice while acting as a court, and the great convenience in the administration of justice, and in some cases to prevent the actual obstruction of it, we are of the opinion that a justice has this power : and if he does not go out of the town in which the suit was brought, with the cause he is acting within his jurisdiction ; and to this extent his court may be considered as ambulatory, like the court of king’s bench in former times.
The next question is, whether he had the power to adjourn after the jury were drawn, and the officer was in pursuit to summon them. The statute confines the power to adjourn to no particular stage of the proceeding, and why should it ? The reasons may be as cogent in the progress of the cause, as at its commencement, as it is found in the higher courts, who often continue a cause after the jury are sworn, and sometimes when the testimony is nearly closed. But it is said this would deprive the party of a trial by jury. Not so. For if the defendant had appeared at the time and place to which the cause was continued, he would have been entitled either to the jury first drawn to be again summoned, or a new jury to be there drawn— which, it is not necessary now to decide. Perhaps either might have been good. It is also said that such a power may be used wantonly by a justice. True : So may many of his acknowledged powers; and it is not perceived that it is more liable to abuse than many other branches of his authority; and as there is no allegation in the case of improper motives, the same integrity of intent will be presumed in him as in any other court. And it is to be presu*64me<^ continued the cause in the presence of the parties^an(j for some sufficient reason, as there is no suggestion to ihe contrary. The case only states that he continued the cause without the consent of the parties.
In case of sudden illness, the alarm of fire, or any other interrupting cause, it would not do to say that a case or many cases must be discontinued with the consequent loss to the creditor of property attached, and to both parties of costs already accrued, for the want of power to continue.
We will only add, that if in this, or any analogous case, a party has been deprived of his day in court, the act of 1829 gives an ample remedy.
The judgment of the county court is reversed.